Case 8:18-cv-02869-VMC-CPT Document 66 Filed 05/24/19 Page 1 of 2 PageID 744



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

THE HURRY FAMILY REVOCABLE
TRUST; SCOTTSDALE CAPITAL
ADVISORS CORPORATION and
ALPINE SECURITIES CORPORATION,
                                                            CASE NO.: 8:18-cv-02869
       Plaintiffs,

vs.

CHRISTOPHER FRANKEL,

      Defendant.
____________________________________/


            JOINT NOTICE REGARDING STATUS OF DISCOVERY DISPUTES

       Pursuant to Magistrate Judge Christopher P. Tuite’s May 7, 2019, Order, counsel for

Plaintiffs, The Hurry Family Revocable Trust; Scottsdale Capital Advisors Corporation and

Alpine Securities Corporation, and counsel for Defendant, Christopher Frankel, (collectively, the

“Parties”) met and conferred about their discovery disputes and agreed that:

       1.      The Parties shall enter into a Confidentiality Agreement by May 24, 2019;

       2.      Plaintiffs shall supplement their document production by May 27, 2019;

       3.      The Parties shall serve supplemental discovery responses by June 7, 2019;

///

///

///

///

///




                                                1
Case 8:18-cv-02869-VMC-CPT Document 66 Filed 05/24/19 Page 2 of 2 PageID 745



       4.      If discovery issues remain after the service of the supplemental discovery

       responses, the Parties shall meet and confer regarding those issues prior to June 14, 2019.

       If the issues cannot be independently resolved, the Parties shall file an additional Joint

       Notice on June 14, 2019, identifying the remaining issues and requesting an expedited

       briefing schedule.


Dated: May 24, 2019.                          Respectfully submitted,

 /s/ Jordan Susman                                  /s/ Harold D. Holder
 Charles J. Harder                                  David C. Banker – FBN 352977
 E-mail: charder@harderllp.com                      E-mail: dbanker@bushross.com
 Jordan Susman                                      Harold D. Holder – FBN 118733
 E-mail: jsusman@harderllp.com                      E-mail: hholder@bushross.com
 HARDER LLP                                         BUSH ROSS, PA
 132 South Rodeo Drive, Fourth Floor                1801 N. Highland Avenue
 Beverly Hills, CA 90212-2406                       Tampa, Florida 33602
 Tel: (424) 203-1600                                Phone: 813-224-9255
 Fax: (424) 203-1601                                Fax: 813-223-9620

 Kenneth G. Turkel – FBN 867233                     Attorneys for Defendant
 E-mail: kturkel@bajocuva.com
 Shane B. Vogt – FBN 257620
 E-mail: svogt@bajocuva.com
 BAJO | CUVA | COHEN | TURKEL
 100 North Tampa Street, Suite 1900
 Tampa, Florida 33602
 Tel: (813) 443-2199
 Fax: (813) 443-2193

 Attorneys for Plaintiffs



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 24, 2019, the foregoing document was filed with the
Court’s CM/ECF system, which will send electronic notice to all counsel of record.


                                            /s/ Jordan Susman
                                            Attorney

                                                2
